Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2021

                                     No. 04-20-00442-CV

                   IN THE INTEREST OF J.A., Y.A., A.A., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI01637
                        The Honorable Monique Diaz, Judge Presiding


                                        ORDER
       The district clerk notified this court that she had not filed the clerk’s record because
appellant failed to pay or make arrangements to pay the fee for preparing the record and
appellant was not entitled to appeal without paying the fee. On December 22, 2020, we ordered
appellant to provide written proof to this court by January 29, 2021 that either (1) the fee had
been paid or arrangements had been made to pay the fee, or (2) appellant was entitled to appeal
without paying the fee. On January 29, 2021, appellant responded to our order stating she had
paid the clerk’s fee. Accordingly, we ORDER the district clerk to file the clerk’s record by
March 4, 2021.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court